Gilbert, J.
1. “A woman, sworn as a witness to prove a rape alleged to have been committed upon her, may be impeached by proof of bad repute as to lewdness, but not by evidence of specific acts of unchastity.” Black v. State, 119 Ga. 746 (47 S. E. 370); Gossett v. State, 123 Ga. 431, 441 (51 S. E. 394). “Nor can she be interrogated as to a criminal connection with any other person, except as to her previous intercourse with the prisoner himself; nor is such evidence of other instances admissible. ” Black v. State, supra. If she does so testify her replies will not render admissible the irrelevant testimony first above mentioned.
2. The court did not err in instructing the jury as follows: “The law does not require that before you find the defendant guilty you must find to a mathematical certainty. Moral and reasonable certainty is all that the law requires.” McNaughton v. State; 136 Ga. 600, 612 ( 71 S. E. 1038); Penal Code, § 1012.
3. The evidence authorized the verdict.

■Judgment affirmed.


All the Justices concur.

Clifford Walker, attorney-general, B. C. Norman, solicitor-general, and M. C. Bennet, contra.